Exhibit 10.20
NOTE
July 8, 2011
     FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and
collectively the “Borrowers”) hereby promises, jointly and severally, to pay to
JPMORGAN CHASE BANK, N.A. or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each New Vehicle Floorplan Loan from time to time made by
the Lender to Sonic Automotive, Inc. (the “Company”) or any New Vehicle Borrower
under the Credit Agreement and the principal amount of each Used Vehicle
Floorplan Loan from time to time made by the Lender to the Company under that
certain Amended and Restated Syndicated New and Used Vehicle Floorplan Credit
Agreement, dated as of July 8, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the Company, certain Subsidiaries of the Company from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, New Vehicle Swing Line Lender, and Used Vehicle Swing Line
Lender, and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties).
     Each Borrower promises, jointly and severally, to pay interest on the
unpaid principal amount of each Loan from the date of such New Vehicle Floorplan
Loan or Used Vehicle Floorplan Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.03(h) with respect to New Vehicle
Floorplan Swing Line Loans, and Section 2.08(f) with respect to Used Vehicle
Floorplan Swing Line Loans, all payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranties and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall (if required by
the Credit Agreement) become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. New Vehicle Floorplan Loans and
Used Vehicle Floorplan Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its New Vehicle Floorplan Loans and Used
Vehicle Floorplan Loans and payments with respect thereto.
     Each Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NORTH CAROLINA.

                  SONIC AUTOMOTIVE, INC.    
 
           
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice Chairman and Chief Financial Officer    
 
                NEW VEHICLE BORROWERS:    
 
                ARNGAR, INC.
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SANTA MONICA V, INC.
FAA SERRAMONTE, INC.
FAA SERRAMONTE H, INC.
FAA STEVENS CREEK, INC.
FAA TORRANCE CPJ, INC.
FRANCISCAN MOTORS, INC.
KRAMER MOTORS INCORPORATED
SAI BROKEN ARROW C, LLC
SAI COLUMBUS MOTORS, LLC
SAI COLUMBUS VWK, LLC
SAI FORT MYERS H, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI OKLAHOMA CITY H, LLC
SAI ORLANDO CS, LLC
SAI RIVERSIDE C, LLC
SAI ROCKVILLE IMPORTS, LLC
SAI SANTA CLARA K, INC.
SANTA CLARA IMPORTED CARS, INC.    
 
           
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  NEW VEHICLE BORROWERS:    
 
                SONIC — 2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC — LAS VEGAS C WEST, LLC
SONIC — LONE TREE CADILLAC, INC.
SONIC — NEWSOME CHEVROLET WORLD, INC.
SONIC — NEWSOME OF FLORENCE, INC.
SONIC — SHOTTENKIRK, INC.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC AUTOMOTIVE 5260 PEACHTREE INDUSTRIAL BLVD., LLC
SONIC TYSONS CORNER H, INC.
SONIC TYSONS CORNER INFINITI, INC.
SONIC-BUENA PARK H, INC.
SONIC-CALABASAS A, INC.
SONIC-CAPITOL CADILLAC, INC.
SONIC-CAPITOL IMPORTS, INC.
SONIC-HARBOR CITY H, INC.
SONIC-PLYMOUTH CADILLAC, INC.
SONIC-VOLVO LV, LLC
STEVENS CREEK CADILLAC, INC.
WINDWARD, INC.    
 
           
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    
 
                SONIC — LS CHEVROLET, L.P.    
 
           
 
  By:   SONIC — LS, LLC, as Sole General Partner    
 
           
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  NEW VEHICLE BORROWERS:    
 
                PHILPOTT MOTORS, LTD.
SONIC — CADILLAC D, L.P.
SONIC — HOUSTON V, L.P.
SONIC — LUTE RILEY, L.P.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE - 3401 N. MAIN, TX, L.P.
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.
   
 
           
 
  By:   SONIC OF TEXAS, INC., as Sole General Partner    
 
           
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                               
  Amount of     Outstanding                                 End of     Principal
or     Principal                 Type of Loan     Amount of     Interest    
Interest Paid     Balance This     Notation   Date     Made     Loan Made    
Period     This Date     Date     Made By                                      
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
   

 